Citation Nr: 0933302	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-17 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy, left lower extremity, secondary to 
degenerative disc disease with degenerative joint disease of 
the lumbosacral spine.

2.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy, right lower extremity, secondary to 
degenerative disc disease with degenerative joint disease of 
the lumbosacral spine.

3.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease with degenerative joint disease of 
the lumbosacral spine.

4.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome, left knee with degenerative changes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from December 1976 to 
June 1980.

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing at the RO in April 2009.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

During his April 2009 Travel Board hearing, the Veteran 
testified that the symptomatology associated with his 
service-connected radiculopathy of the bilateral lower 
extremities, low back and left knee disabilities has 
increased in severity since the most recent examination, 
which is now in excess of three years old.  He stated that 
additional recent, relevant VA and private treatment records 
exist that are not part of the record.  Specifically, he 
indicated that he was going to the Temple VA medical center 
(VAMC) clinic the day following the hearing for knee 
treatment.  He stated also that he was receiving ongoing 
treatment from the VA outpatient clinic on Metropolis Avenue 
in Austin and the Temple VAMC for his service-connected back, 
knee and lower extremities.  He also sees D. R. W., M.D., and 
Dr. P.  He indicated that recent treatment involved 
injections, surgery consultations, brace fittings and 
adjustments.  

At the hearing, the Veteran submitted medical records from 
Dr. W. dated through July 2008 but testified that he saw the 
doctor as recently as a week before the hearing.  He also 
submitted VA treatment records dated through May 2009.  He 
submitted a waiver of RO consideration of the evidence 
submitted. 

The Veteran testified that he has been having increasing 
problems at his job at the postal service due to his service-
connected disabilities.  He finds that he has significant 
functional restrictions and he believes he is being given 
increasingly less important work and fewer hours due to these 
restrictions.  

In light of VA's duty to conduct a thorough and 
contemporaneous medical examination, the Board finds that new 
VA examination is necessary in order to decide the Veteran's 
claims.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(c)(4) (2007).  See also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, the Veteran's most recent VA treatment 
records referenced at the hearing should be obtained since 
they may contain information concerning his current level of 
disability.  38 C.F.R. § 3.159(c)(2).  VA should also make 
reasonable efforts to obtain any relevant records not in the 
custody of a Federal government or agency, including any 
outstanding records from Dr. P. and or Dr. W.  38 C.F.R. § 
3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers who treated the 
Veteran for his lumbosacral spine, left 
knee, or radiculopathy of the lower 
extremities since July 2008.  Of 
particular interest are records from 
D.R.W., M.D., and Dr. P. as well as any 
VA medical records not already associated 
with the claims folder.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  Thereafter, the Veteran should be 
afforded a VA examination by an 
appropriate physician for an opinion as 
to the current nature and extent of his 
service-connected low back disability, 
lower extremity bilateral radiculopathy, 
and left knee disability.  The examiner 
should identify all present 
manifestations of the service-connected 
disabilities.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Spine and VA Joint Examinations, revised 
on April 20, 2009.  Neurological findings 
should be included.  If possible, the 
degree of paralysis of each lower 
extremity should be characterized as 
either incomplete mild, incomplete 
moderate, incomplete moderately severe, 
incomplete severe or complete.  The 
opinion should also address whether the 
Veteran has experienced any 
incapacitating episodes due to his low 
back disability.  The claims folders must 
be made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

The examiner should provide an opinion 
concerning the current degree of 
impairment resulting from each 
disability.  The examiner should 
distinguish the manifestations of any non 
service-connected disorders from those of 
the service-connected disability.  

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service-connected radiculopathy 
of the bilateral lower extremities, low 
back and left knee disabilities on his 
ability to work.  A sustainable rationale 
for all opinions expressed must be 
provided.

4.  Then, the AMC/RO should readjudicate 
the Veteran's claims for higher ratings 
for service-connected radiculopathy of 
the bilateral lower extremities, low back 
and left knee disabilities based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



